DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2021 has been entered.
 
Claim Status
Claims 1-18, 20, and 22-25 are pending.
Claims 19 and 21 are cancelled.
Claims 5, 10-12, 15-18, 20, 22, and 25 are withdrawn as being directed to a non-elected invention, the election having been made on 3/02/2020. The new claim 25 does not read on the scope of the elected species; thus, claim 25 is further withdrawn.
Claims 1-4, 6-9, 13-14, and 23-24 have been examined.

Priority
This application is a CON of PCT/US2017/036393 filed on 06/07/2017.
PCT/US2017/036393 has PRO 62/348,030 filed on 06/09/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2021 and 7/29/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Rejection
Applicant’s arguments with respect to claim 1-4, 6-9, and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new ground of rejection shows a mitochondria-targeted antioxidant is still bioactive even though the antioxidant is covalently linked to a mitochondria-targeting moiety of triphenylphosphonium (TPP, PPh3) or choline. 

Affidavit
The affidavit under 37 CFR 1.132 filed 7/29/2021 is sufficient to overcome the rejection of claim 1-4, 6-9, and 13-14 based upon the rejection Cacciatore et al. in view of Murphy et al. under 35 USC 103. However, a new ground of rejection teaches triphenylphosphonium (TPP, PPh3) not required to be removed for a mitochondria-targeted antioxidant to maintain its antioxidant activity in the following.




New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-2, 4, 6, 8-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sheu et al. (Biochimica et Biophysica Acta 1762 (2006) 256 – 265, referred to Sheu-NPL) in view of Galley (Galley Critical Care 2010, 14:230.) and Sheu et al. (US 2006/0160748 A1).


    PNG
    media_image1.png
    521
    581
    media_image1.png
    Greyscale

[AltContent: textbox ([img-media_image2.png]         [img-media_image3.png])]Sheu-NPL teaches targeting antioxidants to mitochondria (Title). Sheu et al. teach an antioxidant peptide conjugate comprising a short peptide of glutathione analog covalently linked to a mitochondria-targeted and positively charged moiety (p265, Fig 5). Sheu-NPL further teaches an alternative mitochondria-targeting moiety is triphenylphosphonium (TPP, PPh3 used in the instant claims) shown as follows (p260, Fig 3).

Sheu-NPL does not explicitly teach to select triphenylphosphonium as a mitochondria- targeting moiety conjugated to an antioxidant peptide of glutathione.
Similarly, Galley teaches targeting antioxidants to mitochondria (Title). Galley teaches if an antioxidant is attached to triphenylphosphonium (TPP), it accumulates several hundred-fold within mitochondria matrix shown as follows (p4, Fig 2). Because Galley teaches TPP is able to 
    PNG
    media_image4.png
    308
    254
    media_image4.png
    Greyscale
enhance the delivery of a conjugated antioxidant into mitochondria by several hundred-fold, one of ordinary skill in the art before the effective filing date of this instant invention would have found it obvious to select TPP as a mitochondria targeted moiety to deliver an antioxidant of glutathione into mitochondria. 
  Sheu-NPL in view of Galley do not explicitly teach how to conjugate triphenylphosphonium (TPP) to an antioxidant peptide.

    PNG
    media_image5.png
    255
    264
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    198
    462
    media_image6.png
    Greyscale
Similarly, Sheu et al. teach selective delivery of antioxidant peptide into mitochondria (Abstract). Sheu et al. teach the use of a linker between the antioxidant peptide (e.g., GSH) and the mitochondria targeting moiety (e.g., Galley’s triphenylphosphonium). Sheu et al. further teach a linker can be an unsubstituted alkyl (Z1-Z2) or a substituted alkyl chain with an amide bond Z1-N(H)-CO-Z2, or Z1- CO-N(H)-Z2 , and Z1 = a link (a bond) and Z2 = C1-10 hydrocarbon [0022]. A GSH peptide covalently linked to a mitochondria-targeting moiety TPP+ via an amide bond shown above reads on a structure of compound formula 1A in claims 1 and 2. Alternative, the C-terminal positively charged choline moiety is substituted by the other mitochondria-targeting moiety of TPP+ and conjugated to GSH peptide via an ester bond further reading on claim 1. 
+.
With respect to claim 6, Sheu’s oxidant peptide of glutathione reads on R1=R2=H and n=0 (S linked to H as n=0, defined in the SPEC page 15, line 8-9).
With respect to claim 9, the combined references teach a glutathione-TPP conjugate, reading on R1=R2=H in the compound Formula 3A.
With respect to claim 13, Sheu et al. teach the mitochondria-targeting peptide composition further comprising its pharmaceutically acceptable salt, as well as a pharmaceutically acceptable carrier [0030].
With respect to claim 14, Sheu et al. teach the mitochondria-targeting peptide composition in a combination with a compound of N-acetylcysteine [0028].
One or ordinary skill in the art before the effective filing date of this invention would have found it obvious to substitute the mitochondria-targeting moiety of choline with TPP because Galley teaches TPP is able to enhance the delivery of a conjugated antioxidant into mitochondria matrix by several hundred-fold (p4, Fig 4). The combination would have reasonable expectation of success because both references teach mitochondria-targeting compounds.
 One or ordinary skill in the art before the effective filing date of this invention would have further found it obvious to conjugate a GSH peptide to a mitochondria moiety via an amide bond because Sheu et al. suggest a COOH functionalized mitochondria-targeting moiety (e.g., TPP) can be used for site-specific conjugation to the amino group of a compound to avoid the interference between antioxidant activity and transportation to mitochondria [0022]. The conjugation would have reasonable expectation of success because Sheu et al. teach the use of an 1-N(H)-CO-Z2 (Z1 as a link or bond) to generate a mitochondria-targeted peptide [0022]. 

2.	Claims 3, 7, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sheu et al. (referred to Sheu-NPL) in view of Galley and Sheu et al. (US 2006/0160748 A1) as applied to claims 1-2, 4, 6, 8-9, 13-14, and further in view of Pinnen et al. (Arch. Pharm. Chem. Life Sci. 2011, 11, 139–148.). 
Claim 3 is drawn to R is a protecting group listed in a Markush group.
Sheu-NPL in view of Galley and Sheu et al. teach a mitochondria-targeted moiety linked to a GSH peptide conjugate via an amide bond as applied to claims 1-2, 4, 6, 8-9, and 13-14.
Sheu-NPL in view of Galley and Sheu et al. do not explicitly teach a protection group of R in a GSH peptide.

    PNG
    media_image7.png
    215
    360
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    132
    402
    media_image8.png
    Greyscale
Similarly, Pinnen et al. show a glutathione (GSH) analog covalently conjugated to a neuron targeting moiety of ibuprofen (IBU) via an amide bond with the structure as follows (Abstract; p141, Fig 1). Pinnen et al. show a covalently conjugated targeting moiety does not negatively affect scavenger activity of GSH. Furthermore, OMe modified GSH has higher bioactivity of scavenging free radicals compared to the unmodified GSH (p141, Fig 2). Because Pinnen et al. teach (i) a targeting moiety linked to a glutathione via an amide bond does not affect bioactivity of GSH to scavenge free radicals and (ii) OMe-modified GSH has 
    PNG
    media_image9.png
    129
    402
    media_image9.png
    Greyscale
would have found it obvious to conjugate the mitochondria-targeting moiety of TPP to OMe protected GSH leading to a peptide conjugate as follows, reading on R1-2 = methyl and R3=H in claims 3, 7, and 24. 
One or ordinary skill in the art before the effective filing date of this invention would have found it obvious to modify the carboxylic groups of GSH with OMe because Pinnen et al. teach (i) a targeting moiety linked to a glutathione via an amide bond does not affect bioactivity of GSH to scavenge free radicals and (ii) OMe-modified GSH has higher activity than free GSH (p141, Fig 2). The modification would have reasonable expectation of success because the references teach targeted glutathione peptide and a targeted moiety does not affect GSH to scavenge free radicals (Pinnen et al. p141, Fig 2). 

3.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sheu et al. (referred to Sheu-NPL) in view of Galley and Sheu et al. (US 2006/0160748 A1) and in view of Pinnen et al. as applied to claims 1-4, 6-9, 13-14, 24 and further in view of Apostolova et al. (Antioxid Redox Signal. 2015 Mar 10; 22(8): 686–729). 
Claim 23 is drawn to drawn a mitochondria targeted GSH analog with a counter ion of CH3SO3-. 
Sheu-NPL in view of Galley in view of Sheu et al. (US 2006/0160748 A1) and in view of Pinnen et al. teach a TPP+(PPh3+) conjugated to OMe modified GSH with a negatively charged  Bromide as applied to claims 1-4, 6-9, 13-14, and 24 above.
Sheu-NPL in view of Galley in view of Sheu et al. (US 2006/0160748 A1) and in view of 3SO3-. 

    PNG
    media_image10.png
    263
    444
    media_image10.png
    Greyscale
Similarly, Apostolova et al. teach targeting antioxidants to mitochondria (Title).  Apostolova et al. teach a counter ion of Br- for TPP/PPh3 can be replaced by CH3SO3- (p713, Fig 14). Because Apostolova et al. show a counter ion of Br- substituted by CH3SO3- for TPP+/PPh3+, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to substitute Br- by CH3SO3- as a counter ion for Sheu’s TPP+/PPh3+ leading to a compound in claim 23 as follows. 
[AltContent: textbox ([img-media_image11.png]   [img-media_image12.png])] 




One or ordinary skill in the art before the effective filing date of this invention would have been found it obvious to substitute a counter ion of Br- by CH3SO3- because Apostolova et al. teach the counter ion of Br- for TPP+/PPh3+ can be replaced by CH3SO3- (p713, Fig 14). The combination would have reasonable expectation of success because both Br- and CH3SO3- comprise “-1” charge able to neutralize the positive charge of TPP+/PPh3+ taught by Apostolova et al. (p713, Fig 14). 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
16-January-2022




/ARADHANA SASAN/            Primary Examiner, Art Unit 1615